Citation Nr: 0523756	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  01-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from November 1960 to October 
1964.  This claim initially came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied claims of 
entitlement to service connection for residuals of a back 
injury and denied a claim of entitlement to service 
connection for MS.  The Board remanded the claims in July 
2003 and in July 2004.  Following additional development, the 
claims are again before the Board for appellate review.

In a substantive appeal received from the veteran in July 
2001, the veteran requested a hearing before the Board.  When 
the veteran submitted substantive appeal of the denial of 
service connection for multiple sclerosis in December 2002, 
he did not request a hearing before the Board.  In a 
statement received by VA in November 2001, the veteran 
withdrew his request for a hearing before the Board, stating 
that he was not financially able to afford travel or 
physically able to travel to attend a hearing before the 
Board.  The veteran has been afforded his right to a hearing, 
and appellate review may proceed.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The evidence establishes that the veteran's current 
degenerative joint disease and degenerative disc disease of 
the lumbar spine were not manifested in service or within one 
year following his service discharge, and are not 
etiologically linked to the veteran's service or any incident 
thereof, to include a motor vehicle accident.  

3.  MS was not diagnosed or first manifested in service or 
within seven years following the veteran's discharge from 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease or degenerative disc disease of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  Multiple sclerosis was not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he first manifested a back disorder 
and multiple sclerosis in service or within the applicable 
presumptive periods for those disorders following his 
service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify the veteran of its duty to 
assist him beginning with a March 2000 letter from the agency 
of original jurisdiction (AOJ) to the appellant that was 
issued prior to the initial AOJ decision.  The letter 
informed the appellant of the claims processing process, and 
advised the veteran that he could submit any medical evidence 
he had.  By a letter issued later in March 2000, the RO 
advised the veteran of the criteria for service connection 
and what evidence was required to substantiate the claims for 
service connection.  

By a rating decision issued in June 2000, the RO advised the 
veteran hat he had not submitted a well-grounded claim for 
service connection for a back injury.  The veteran disagreed 
with this determination, and, in June 2000,  asked the RO to 
obtain the veteran's VA clinical records from the Chillicothe 
(Ohio) VA Medical Center (VAMC), and asked that Navy records 
be obtained.  The veteran also indicated that a lawsuit 
against a former employer might be relevant.  In January 
2001, the RO advised the veteran that he should submit a copy 
of the legal determination in that lawsuit.  In July 2001, 
the veteran submitted a copy of that Judgment with a note 
attached indicating that the Order was the only document in 
the Court's file.

Thereafter, the RO sought the veteran's service medical 
records, and those were obtained and associated with the 
claims file.  In a January 2001 letter, the RO specifically 
advised the veteran that the earliest possible evidence 
related to his back disorder would be most relevant to his 
claim.  In April 2001, the veteran reported that he was 
treated by Andrew M. Call, M.D., during the 1960s and 1970s, 
but the veteran indicated that he had no address for Dr. 
Call, and he indicated that he believed that Dr. Call was 
deceased.  

In May 2001, the RO issued a letter which specifically 
advised the veteran of the enactment of the VCAA.  The RO 
advised the veteran that, since his claim for service 
connection for a back injury had been denied as not well-
grounded, the RO would review that claim de novo.  This 
letter explained what types of records VA could obtain for 
the veteran and explained to the veteran his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit "any additional information or 
evidence" that might substantiate the claim.  

The veteran submitted a one-page document reflecting that a 
decision of the Ohio Bureau of Employment Services Board of 
Review was reversed.  No additional information about the 
decision underlying that Order was furnished.  By a letter 
dated in May 2001, the veteran indicated that he had 
identified all the evidence he knew about and had provided 
all evidence to which he had access.  In May 2001, the RO 
issued a rating decision which denied the claim of 
entitlement to service connection for a low back disorder on 
a de novo basis, and the RO issued a statement of the case 
(SOC).  

By a statement submitted in July 2001, the veteran contended 
that he should not be penalized for the lack of Navy records 
pertaining to the motor vehicle accident in which he was 
injured in 1963, for the lack of further records held by the 
Court in Ohio regarding his unemployment benefits, and the 
like.  

In July 2001, the veteran submitted a claim for service 
connection for multiple sclerosis.  In that same month, the 
RO issued a letter which advised the veteran of the evidence 
required to substantiate the claim for service connection for 
multiple sclerosis, advised the veteran as to what evidence 
he was responsible for obtaining, identifying, or submitting; 
advised the veteran as to what evidence VA could obtain on 
his behalf, and advised the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  The Board finds that his letter provided the 
veteran with each element of notice required under the VCAA.  
Thus, the veteran received notice complying with the VCAA 
prior to initial adjudication of the claim for service 
connection for multiple sclerosis.  

In July 2001, the RO specifically notified the veteran of the 
seven-year presumptive period for multiple sclerosis, and 
advised him he should submit any evidence that his multiple 
sclerosis was diagnosed within seven years following his 
service discharge.  In May 2002, the veteran submitted copies 
of VA clinical records with portions highlighted which the 
veteran believed supported his claims.  In December 2002, the 
RO issued a SOC which included the complete text of 38 C.F.R. 
§ 3.159 as revised to implement the VCAA.

On Remand in July 2003, the Board directed that the veteran 
be afforded the opportunity to present any evidence that he 
had a 40+ year history of MS, and be afforded the opportunity 
to identify any provider who treated him prior to 1990, 
including any ophthalmologist, optometrist, or optician, and 
the Board directed that VA attempt to obtain complete records 
of chiropractic treatment from 1994 to 1997.  The veteran was 
afforded the opportunity to identify a neurologist whom the 
veteran had indicated had confirmed the veteran's opinion 
that he had had MS for 40 years or more.  The Board also 
directed that VA attempt to obtain information from Nu-Look 
Fashions, an employer identified by the veteran, and that VA 
attempt to obtain directly any Court documents pertaining to 
the lawsuit identified by the veteran, and the Board directed 
that VA clinical records be obtained.

In October 2003, a letter to the veteran specifically advised 
him that further development of his claims of entitlement to 
service connection for a back disorder and for MS was being 
undertaken.  That letter addressed each of the items directed 
by the Board in the July 2003 Remand.  In addition, the 
letter advised the veteran specifically of the evidence that 
VA was responsible to obtain, advised the veteran of his 
responsibility to identify and authorize release of relevant 
records, and advised the veteran of other provisions of the 
VCAA.  In its July 2004 Remand, the Board directed that 
additional records be sought, and the veteran was again 
afforded the opportunity to identify or submit evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in which the RO determined that the claim of entitlement to 
service connection for a back disorder was not well-grounded 
was already decided and appealed prior to VCAA enactment.  
However, the RO reviewed that issue de novo, after providing 
notice of the enactment of the VCAA and the general 
provisions of that act.  Because the claim was decided de 
novo after the veteran was notified of the provisions of the 
VCAA, he was not prejudiced by the determination prior to 
such notice.

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby, since he received 
notice prior to the de novo review, and since the content of 
the numerous notices provided to the veteran after the 
enactment of the VCAA fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, the veteran was 
afforded the opportunity, following the Board Remands in July 
2003 and in July 2004, to identify evidence and submit 
additional argument, and the veteran availed himself of that 
opportunity.  Additionally, the Board notes that several 
notices, including the December 2002 SOC addressing the claim 
of entitlement to service connection for MS, and SSOCs 
addressing both appealed claims issued in February 2004 and 
in April 2005 included the full text of provisions of the 
VCAA or the regulations at 38 C.F.R. § 3.159 implementing 
those provisions.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  As noted 
above, the VCAA was enacted prior to the veteran's submission 
of the claim for service connection for MS, and notice of the 
provisions of the VCAA was issued to the veteran prior to 
initial adjudication of that claim.  However, if that notice 
was deficient in any manner, the SOC and SSOCs containing the 
full text of the provisions of the VCAA or the regulations at 
38 C.F.R. § 3.159 implementing those provisions provided the 
veteran with notice complying with the VCAA.  As the record 
reflects that the veteran has provided additional argument 
and identified additional clinical or other records in 
response to those notices, it is clear that the veteran was 
not prejudiced in his ability to set forth or develop his 
case by the timing or the content of the notice issue to him.

Factual background

The veteran's service medical records reflect that pes 
planus, second-degree, asymptomatic, not currently disabling, 
was noted on the veteran's 1960 induction examination and 
again on periodic examination conducted in December 1962.  
During service, the veteran was treated for an abrasion to 
the right knee in August 1962, for fungus of the left foot in 
March 1963, and of the right foot in November 1963.  The 
veteran was treated for excessive nasal drainage in May 1963 
and for mucous in the throat, diagnosed as rhinitis, in May 
1964.  The veteran's September 1964 separation examination 
describes the spine and musculoskeletal system as normal.

An October 1963 letter from a Navy Commander discloses that 
the veteran was offered a settlement of $200 for his claim 
for damages caused to his car when it was struck by a Navy 
vehicle on August 28, 1963.  Several written statements 
provided by the veteran state that the vehicle that struck 
him was a 18-wheel tractor-trailer (a "semi") and that his 
car was totaled.

A June 2000 statement from a friend, T.E.T., indicated that 
he and the veteran had gone hunting together for many years.  
T.E.T. stated that the veteran had difficulty walking over 
rough ground and up hills since the 1960s.  T.E.T. stated 
that the veteran had told him that this was due to an injury 
in service.  A statement submitted by the veteran's sister 
was consistent with the information provided by the friend.  

Private chiropractic records dated in June 1994 disclose 
lumbar abnormalities.  VA radiologic examination of the spine 
conducted in December 1999 disclosed disc space narrowing at 
L5-S1 with facet joint osteoarthritis.  

Private clinical records dated in April 1999 reflect that the 
veteran was evaluated for vision impairment.  In December 
1999, the veteran sought VA treatment for right eye problems.  
The assessment was optic atrophy or optic neuritis and 
retinochisis (detachment).  On examinations in January 2000 
and March 2000, those diagnoses were continued.  January 2002 
VA outpatient evaluation of the veteran's eyes confirmed 
bilateral schisis (retinal detachment).

No disc herniation was disclosed on computed tomography (CT) 
scan examination of the veteran's lumbosacral spine in 
January 2001.  June 2001 VA clinical records reflect that the 
veteran's evaluation was consistent with MS.  The examiner 
also noted that the veteran reported having sustained a back 
injury in a motor vehicle accident in which he was struck by 
a semi, and the examiner noted that the veteran had a scar in 
the parieto-occipital area.  

The veteran submitted a one-page Order from the Court of 
Common Pleas (court), Franklin County, Ohio.  That Order, 
which appears to have been entered in 1982, reversed a 
decision of the Board of Review, Ohio Bureau of Employment 
Services.  The veteran contended that documents underlying 
that order would support his contention that he suffered from 
a back disorder.  More complete records from the Franklin 
County Court of Common Pleas disclosed that the veteran was 
requested by his employer to resign from his employment, and 
the court determined that the veteran was entitled to 
unemployment compensation, but the court's decision is devoid 
of reference to a back or spinal disorder.

In October 2001, the veteran submitted a medical article 
about detachment of the retina.  

VA outpatient treatment records dated in December 2001 
reflect that the veteran reported a 40+ year history of MS.  
The clinical notes reflect that the MS had been in remission 
since about 1998.  In May 2002, the veteran submitted copies 
of clinical records with portions highlighted which the 
veteran believed supported his claims.  

In October 2003, the National Personnel Records Center 
confirmed that no additional records for the veteran were 
located following a search for separately-filed records of 
the hospital facility which served the Great Lakes Naval 
Training Center, where the veteran was stationed at the time 
of an August 1963 motor vehicle accident which he alleged 
required clinical treatment.  

In January 2004, the Department of the Navy confirmed that no 
records had been retained from 1963 which might pertain to an 
August 1963 motor vehicle accident.

On VA examination conducted in February 2004, the veteran 
described his back pain as a dull ache.  He rated his pain as 
a 3 or a 4 on a scale of 1 to 10, with use of medications.  
He described his back as stiff and reported that it would 
fatigue and that he had a lack of endurance.  He reported 
that flare-ups of pain to a severity of 5 on a scale of 1 to 
10 occurred three or four times weekly and lasted for half an 
hour.  Riding in a car for more than a few minutes would 
precipitate such a flare-up.  The veteran used a cane when 
outside his house.  The examiner noted that the tip of the 
cane was well worn.

Radiologic examination of the lumbosacral spine disclosed 
severe degenerative disease at L5-S1.  Computed tomography of 
the lumbar spine disclosed no suspicion of disc herniation.  
There was interspace narrowing due to disc degeneration at 
L5-S1.  There was minimal spur encroachment into the neural 
canal.  The examiner concluded that the clinical record was 
silent for back complaints while the veteran was in the 
military and from that time forward until January 2000.  The 
examiner provided an opinion that it was less likely than 
not, i.e., unlikely, that the veteran's current degenerative 
joint disease and degenerative disc disease of the lumbar 
spine resulted from an automobile accident sustained by the 
veteran in service in 1963.

On neurological examination, the veteran had motor strength 
of 5/5 throughout, including the right arm and leg.  The 
veteran's muscle tone and rapid alternating movements were 
within normal limits.  There was no atrophy, fasciculation, 
or tremor.  Deep tendon reflexes were 2/4 in both arms and 
both ankles and 0/4 in both knees.  Sensory testing revealed 
normal light touch and normal double simultaneous extinction.  
There was decreased response to pinprick in stocking-glove 
fashion to the elbows and in the right lateral thigh in the 
distribution of the lateral femoral cutaneous nerve.  The 
veteran's tandem gait was unremarkable.  

The examiner commented that December 1999 MRI disclosed 
solitary focus of abnormal signal within the subcortical 
white matter on the right in the posterior frontal region, 
interpreted as a non-specific finding which might represent 
small vessel ischemic changes or demyelination, but might be 
of no clinical significance.  The examination was considered 
suboptimal and repeat examination was scheduled.  The May 
2000 MRI of the brain was interpreted as normal, and 
disclosed no evidence of optic neuritis.  

The examiner concluded that the veteran had minimal findings 
consistent with a diagnosis of MS.  The examiner concluded 
that the veteran's description of symptoms in the 1960s that 
the veteran believed reflected MS were, in fact, early carpal 
tunnel syndrome.  The examiner noted that the veteran had 
visual difficulties of macular degeneration and retinoschisis 
rather than of optic atrophy.  Although the veteran 
complained of a balance problem, his Rhomberg test was 
completely normal.  Although the veteran complained of right 
arm weakness, no weakness was found on objective examination.  
The examiner concluded that the veteran's urinary complaints 
were those of benign prostatic hypertrophy and were not 
consistent with a neurologic problem such as MS. The examiner 
opined that the veteran did not manifest MS in service or 
within 7 years thereafter.

Additional clinical records, dated from April 1990 to April 
2002, were received from Family Vision Centers.  Negative 
responses, indicating that no records were on file for the 
veteran, were received from Dr. S. Nadolson, Franklin Clinic, 
and from  the Ohio Bureau of Employment Services (Job and 
Family Services), Veterans Service Division.  

In January 2005, the VA examiner who had conducted the 
February 2004 examination provided an addendum to the 
previous opinion.  The examiner discussed review of the 
additional evidence, and concluded that it remained his 
opinion that the veteran's current degenerative joint disease 
and degenerative disc disease of the spine was not related to 
the veteran's military service or any incident thereof, to 
include a motor vehicle accident in 1963.  The examiner also 
opined that the veteran did not manifest MS in service or 
within 7 years thereafter.

Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and multiple 
sclerosis, may be presumed to have been incurred during 
service if the chronic disorder becomes disabling to a 
compensable degree within the applicable presumptive period 
following the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
applicable presumptive period for arthritis is one year; for 
MS, the applicable presumptive period is seven years.  Id.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Entitlement to service connection for a low back disorder

In a statement submitted in July 2001, the veteran contended 
that his claim for service connection for a low back disorder 
should not be denied because the service department's records 
regarding his examination following the August 1963 motor 
vehicle accident could not be located.  The Board notes, 
however, that the veteran's service discharge was more than 
one year after the motor vehicle accident.  There is no 
record that the veteran complained of or was treated for any 
low back disorder during the remainder of his service, and 
the service separation examination, conducted in September 
1964, reflects that the veteran's spine and other 
musculoskeletal system were normal.  

The veteran's separation examination, conducted approximately 
a year after the 1963 motor vehicle accident, is devoid of 
any reference to a back or musculoskeletal injury.  The 
veteran has stated that his separation examination failed to 
disclosed a back disorder because the examination was not 
thorough, but the veteran has not identified any clinical 
records prior to 1994 which disclose a medical diagnosis of a 
back disorder.  

Thus, the service medical record evidence is unfavorable to 
the veteran's claim.  There is evidence in the service 
medical records which is subsequent to the date of August 
1963 treatment that the veteran contends he received which 
has not been located.  The determination that the service 
medical records are unfavorable is not based on the absence 
of examination or treatment records in 1963 reflecting 
injury.  Rather. the determination is based of the fact that 
evidence subsequent to 1963 tends to establish that injuries 
the veteran sustained in the August 1963 accident were not 
chronic during the remainder of the veteran's service.  

The veteran contended that records from the Chillicothe VAMC 
would substantiate his claim for service connection for a 
back injury.  However, review of the Chillicothe VAMC records 
reflects that the veteran first sought treatment there in 
1999.  The Chillicothe VAMC clinical records are devoid of 
objective clinical evidence or medical opinion which supports 
a finding that  the veteran had a back disorder prior to 
1990.  These records disclose that the veteran reported 
having a back disorder since 1963, but the VAMC records are 
devoid of medical evidence or opinion supporting that 
history.  

While the record of a private radiologic examination 
discloses that abnormalities of the veteran's spine were 
present in 1994, that radiologic report is devoid of evidence 
as to the date of onset or etiologic cause of the disorder.

The evidence reflects that the veteran worked after service, 
leaving full-time employment he had held for many years in 
1982.  The veteran contended that a back disorder he incurred 
in the August 1963 motor vehicle accident required him to 
resign from his employment with Nu-Look Fashions in 1982.  
The veteran stated that evidence related to that termination 
of employment would reflect that he had a back disorder at 
the time he terminated that employment.  The decision of the 
court in the claim for unemployment compensation reflects 
that, although the veteran raised concerns that the pace of 
work the employer required might adversely affect the 
veteran's health, the decision is devoid of reference to any 
specific health problem or to a back disorder.  

The veteran contends that records from Dr. Call would 
substantiate his claim that he had chronic symptoms of a back 
disorder post-service, if those records were available, and 
that he should not be penalized for the absence of those 
records.  The examiner who conducted the February 2004 VA 
examination noted that no clinical records which disclosed 
treatment of a back disorder prior to 1994 were identified.  
The examiner concluded that the veteran's explanation that 
Dr. Call's records were unavailable was inadequate to account 
for the lack of evidence of post-service treatment for a back 
disorder until nearly 40 years had elapsed, if a chronic back 
disorder was present chronically and continuously since 
service.  

The VA examiner who conducted the February 2004 VA 
examination concluded that the veteran did not incur a back 
disorder as a result of a 1963 motor vehicle accident.  The 
opinion expressed by this examiner is of great probative 
value, because the examiner discussed at length in his report 
the items of objective clinical evidence associated with the 
claims file, and compared the objective evidence to the 
history reported by the veteran and the findings on objective 
examination.  

The examiner's opinion, which is unfavorable to the veteran's 
claim, is based on all the evidence of record, since the 
examiner provided an addendum after additional evidence was 
obtained following the Board's July 2004 Remand.  The 
evidence obtained subsequent to the July 2004 Remand was 
unfavorable to the veteran, and the examiner's opinion 
remained unfavorable to the veteran's claim.

A scar of the parietal-occipital region, noted on VA 
examination, is consistent with the veteran's allegation that 
he sustained a head injury, but the presence of that scar is 
not specific evidence that the injury was sustained during 
the veteran's service.  The veteran contends that the fact 
that his measured height decreased over time, and decreased 
during his service, should be considered favorable evidence 
to corroborate his allegation that he sustained a back injury 
during service.  However, the measurement of the veteran's 
height is not specific enough to corroborate the occurrence 
of a back injury, in the absence of other clinical evidence 
supporting the occurrence of the injury.

There is one item of evidence which is favorable to the 
veteran's claim.  That item, a letter dated in October 1963, 
establishes that the veteran was involved in a motor vehicle 
accident in August 1963.  Although this letter does not 
discuss whether the veteran was injured in that accident, the 
letter is generally consistent with the veteran's contention 
that he sustained an injury in service, although it does not 
establish the type or severity of an injury.  

However, the record is devoid of any additional evidence, 
other than the veteran's own statements, which might support 
the claim.  The veteran, as a lay person, may observe that he 
had back pain following service, but the veteran's statements 
are not competent medical evidence to associate the reported 
pain with a medical diagnosis or to link the reported pain to 
the current diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence 
of medical opinion linking the veteran's current diagnosis to 
his service or to a 1963 motor vehicle accident, the criteria 
for an award of service connection are not met.  See Epps, 
supra.

The service medical evidence, the post-service medical and 
employment evidence, and the medical opinions of record are 
unfavorable to the veteran's claim.  Although there is one 
item of evidence which is consistent with the veteran's 
claim, the preponderance of the evidence is against the 
claim.  The benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for MS

The examiner who conducted VA examination in February 2004 
discussed his review of the veteran's claims file, and 
discussed his review of the post-service evidence associated 
with the claims file at some length.  The examiner noted that 
he had reviewed VA clinical records available electronically 
and had reviewed the Board's remand.

The examiner concluded that the veteran's multiple sclerosis 
did not manifest within seven years of his military 
discharge, and concluded that there was nothing in the 
medical records, either in terms of complaints or objective 
findings, which was consistent with a diagnosis of multiple 
sclerosis prior to April 1999.  The examiner provided an 
updated opinion in 2005, after additional evidence was 
associated with the claims file, but the examiner concluded 
that the additional evidence was unfavorable to the veteran, 
and the examiner's opinion remained unfavorable.

The veteran contended that records of litigation related to 
unemployment benefits following termination from Nu-Look in 
1982 would substantiate his claim, but those records are 
devoid of any reference to MS.  

The veteran contended that a neurologist had advised him that 
he had had MS for more than 40 years, but contact with the 
identified physician, Dr. S. Nadolson, resulted only in a 
response that there were no records for the veteran.  The 
veteran has been so informed, but has not obtained a written 
opinion to the effect that his MS was manifested prior to or 
during 1971, when the seven-year period following his service 
discharge ended.

The veteran argues that his vision problems over the years 
are consistent with his claim that he had manifestations of 
MS chronically and continuously following service.  However, 
the veteran has not identified any clinical records of vision 
evaluation prior to 1990.  The veteran has not identified any 
records of vision evaluation or other treatment of symptoms 
related to MS in the seven-year period proximate to his 
service discharge.  The absence of such evidence is 
unfavorable to the claim.

The veteran also submitted medical literature about MS, 
including literature describing vision problems related to 
MS.  However, this literature is not specific to the 
veteran's case, and the veteran has not described any factual 
similarity between the literature and his case.  In the 
absence of medical evidence or opinion that vision problems 
were treated during the seven years subsequent to the 
veteran's service discharge and in the absence of medical 
opinion comparing the vision problems to MS or to the 
descriptions in the literature about MS, the medical 
literature, while informative generally, is not probative 
evidence to assist the veteran to substantiate his claim.

The veteran has provided several statements which discuss his 
belief that MS was first manifested during his military 
service or within seven years after his service discharge.  
The Board is unable to find any item of evidence, other than 
these statements from the veteran, which is favorable to the 
veteran's claim that MS was manifested in service or within 
the seven-year presumptive period after the veteran's 1964 
service discharge.  Although the veteran has stated his 
belief that he manifested MS within the presumptive period 
following his service discharge, the probative value of the 
veteran's lay opinion as to medical diagnosis is not 
sufficient to place the evidence in equipoise.  Espiritu, 
supra.  

As the preponderance of the evidence is against the claim, 
the provision of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt is not applicable to warrant a more favorable result.  
The claim must be denied.


ORDER

The appeal for service connection for degenerative joint 
disease or degenerative disc disease of the lumbar spine is 
denied.

The appeal for service connection for multiple sclerosis is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


